Per Curiam.

The judgment of the Court of Appeals is reversed and the cause is remanded to the Common Pleas Court on authority of Douglas v. California, 372 U. S. 353, with instructions to appoint counsel to represent appellant on appeal from his judgment of conviction, and to provide him at state expense with those portions of the transcript of the proceedings of the trial court which such counsel deems necessary for prosecution of an appeal that he may find to be appropriate. State v. Catlino, 10 Ohio St. 2d 183.

Judgment reversed.

Taxi, C. J., Zimmerman, Matthias, 0 ’Neill, Herbert, Schneider and Brown, JJ., concur.